MEMORANDUM **
Julian Rodriguez Alonzo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order rejecting his motion to reopen for lack of jurisdiction. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing de novo questions of law, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), we deny the petition for review.
The BIA properly rejected Rodriguez Alonzo’s motion to reopen for lack of jurisdiction. See Matter of Mladineo, 14 I. & N. Dec. 591 (BIA 1974).
Petitioner’s due process claims are unavailing. See id,, at 592.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.